Citation Nr: 0025156	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected major depressive disorder with psychotic 
features, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971, and from February 1991 to July 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.

The issue of entitlement to an earlier effective date for the 
assignment of a disability rating for a psychiatric 
condition, raised by the appellant's accredited 
representative, has not been adjudicated by the RO.  
Accordingly, this issue is not in appellate status, and is 
referred to the RO for appropriate action.

The veteran's accredited representative has claimed that the 
veteran has a pending appeal of the issue of entitlement to 
service connection for PTSD.  That issue was denied in the 
August 1998 rating decision.  The veteran filed a notice of 
disagreement in August 1999 and was provided a statement of 
the case on that issue.  He did not thereafter file a 
substantive appeal on the issue of entitlement to service 
connection for PTSD.  However, in a VA Form 9 signed by the 
veteran and filed in January 2000, the veteran wrote that he 
was appealing only the issue of increased rating for service 
connected nervous condition diagnosed as major depression.  
In the space provided for elaboration, the veteran referred 
to an attachment.  In the attached document, the veteran 
stated that he considered it a waste of taxpayer time and 
money to pursue the issue of PTSD.  He said that the issue 
was dropped when he filed his NOD in September [sic] 1998.  
He said the issue of PTSD should be dropped and that the only 
issue pending should be the rating assigned his major 
depression.

A notice of disagreement may be withdrawn in writing before a 
substantive appeal is filed.  38 C.F.R. § 20.204(a) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a notice of disagreement filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In this instance, 
the appellant has withdrawn his NOD and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's major depression is manifested by 
depression, anxiety, and chronic sleep loss, resulting in 
occasional decrease in work efficiency or intermittent 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
evaluation for a major depressive disorder with psychotic 
features, and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The schedular criteria for an evaluation in excess of 30 
percent for a major depressive disorder with psychotic 
features have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Part 4, Diagnostic Code 
9434 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Prior to his entrance onto full time active duty in February 
1991, the veteran had been receiving outpatient treatment at 
the local VA medical center.  He was activated but eventually 
restricted in his duties because he was "stressed out" and 
suffering from anxiety.  He was released from active duty in 
July 1991.  

In September 1991, the RO received the veteran's VA 
outpatient treatment records showing treatment in October and 
November 1990 and in July, August, and September 1991.  
Symptoms of anxiety, dysphoria, tension, and irritability 
were noted.  In August 1991, the veteran reported that he had 
not worked the previous day and felt too anxious to go to 
work on that day. The veteran was clean and casually attired, 
with appropriate behavior.  He was agitated, anxious, and 
dysphoric.  There were no thought or perception disorders.  
The impressions were PTSD and adjustment disorder with mixed 
emotional features.

In November 1991, the veteran underwent VA psychiatric 
testing and examination.  His test results were noted to have 
been discrepant on the three occasions he had been tested at 
that VA facility.  It was indicated that further psychometric 
testing was contraindicated for that reason.  Anxiety and 
major depression should be considered as a diagnostic 
impression.

On psychiatric examination in November 1991, the veteran 
reported that he felt anxious and depressed, and that he felt 
he wanted to hurt people sometimes.  He said he had auditory 
hallucinations and vague visual hallucinations.  He reported 
poor sleep, disturbed by nightmares.  On examination, the 
veteran was well groomed and appropriately attired.  His mood 
and affect were markedly anxious.  The examiner reviewed the 
psychological test results and opined that they did not 
support a diagnosis of PTSD, but did support a diagnosis of 
anxiety with major depression.  The diagnoses were major 
depression, recurrent, with psychotic features, and anxiety 
disorder, not otherwise specified.

In November 1997, the veteran underwent a VA psychiatric 
examination in connection with a claim to reopen his PTSD 
claim.  On mental status evaluation, he was exceedingly tense 
and anxious.  He walked in and out of the exam, and he was 
sometimes tremulous.  His speech was jumbled, but there was 
no flight of ideas.  There was no loosening of associations.  
He was coherent and relevant, but his speech was hard to 
understand.  The veteran also complained of intrusive 
thoughts, flashbacks, and nightmares.  There was a marked 
startle reaction, and the examiner noted that the veteran was 
anxious and definitely depressed.  The veteran reported that 
he was employed but that he was not very social at work; 
however, he did participate in events at the local VFW club 
and he had a good relationship with his wife and a friend.  
He also said that he thought about suicide daily, and that he 
sometimes heard voices.

On the basis of this examination, and a review of the 
veteran's past treatment records, the examiner wrote that the 
veteran had symptoms of PTSD but that a definite diagnosis of 
PTSD could not be given.  The doctor did, however, diagnosis 
the veteran as having a major depressive disorder with 
psychotic features.  A global assessment functioning (GAF) 
score of 50 was assigned.  

In August 1998, the RO granted service connection for a major 
depressive disorder with psychotic features.  A 30 percent 
disability rating was assigned under Diagnostic Code 9434.  
The veteran appealed, seeking at least a 50 percent rating.

The RO obtained the veteran's VA medical treatment records 
for 1997 and 1998.  These records showed the following:


Date
Diagnosis
Symptoms/Manifestat
ions
August 1997
PTSD secondary to 
combat exposure;
Adjustment disorder 
with anxiety
Moderately anxious, 
appropriate 
behavior, no 
thought disorder or 
perception problems 
evident.
August 1998
Adjustment disorder 
with anxiety and 
depression
Increased anxiety, 
tension, depressed; 
no thought or 
perception problems 
evident.  Still 
working.
October 1998
PTSD and adjustment 
reaction with 
anxiety and 
depression
No thought or 
perception problems 
evident.  His 
responses were 
appropriate in his 
behavior.  No 
nightmares and 
noted that he was 
recovering from 
flashbacks quicker.  
Increased 
depression and 
irritability and 
less tolerance for 
pressure and 
frustration.  
Insomnia.
October 1998
History of PTSD
Nightmares previous 
night.  Thought 
processes intact 
and no problems 
with memory; denied 
suicide ideation 
and hallucinations.

In March 1999, the veteran submitted his Appeal to Board of 
Veterans' Appeals (his VA Form 9), with an attachment, in 
which he said that he had lost time from work because of his 
mental illness.  Also, he stated that he had no close 
friends, although he does have some friends, or a social 
life.  He claimed that he did not sleep well and that he 
often became frustrated with his work.


II.  Analysis

As reported, the veteran was awarded service connection for a 
psychiatric condition in August 1998, and has appealed the 
assignment of a 30 percent disability rating.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Thus, in accordance with 38 U.S.C.A. § 5107 
(West 1991), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
the appellant has presented a well grounded claim.  Here the 
veteran has undergone a VA examination.  His VA treatment 
records have been associated with the claims file and there 
is no indication that other files exist that would assist the 
Board in evaluating this claim.  Sufficient evidence is of 
record for an equitable disposition of the veteran's claim, 
and the VA's to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, considered all the evidence of the record at 
each stage of the proceedings on appeal.  It has addressed 
the appropriate regulations.  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the appellant in considering the issue as one of 
entitlement to a higher rating on appeal from the initial 
grant of service connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
these conditions for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned.  It would be pointless to remand the 
veteran's claim in order to instruct the RO to issue a SSOC 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9434 (1999).  The regulations in 38 C.F.R. § 4.130 (1999) 
establish a general rating formula for mental disorders which 
assesses a disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  

Under Diagnostic Code 9434, a 30 percent rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score of 41-50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  A GAF score is 
highly probative as it relates directly to the level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Yet, the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (1999).

Here, the record shows that the veteran has exhibited 
symptoms of depression and anxiety in 1997 to the present.  
However, those same records show that the veteran has 
maintained employment at the VA medical center.  He is 
married and while he admits that he does not have many 
friends, he does socialize at the local VFW and occasionally 
participates in church functions.  In other words, while he 
clearly had difficulty in interpersonal relationships because 
of his irritability, he was able to make and maintain 
interpersonal relationships.

The medical records do show that the veteran appears to be 
always depressed and that he gets frustrated.  However, he 
has not demonstrated any permanent memory problems, flattened 
affect, circumstantial speech, panic attacks , or a 
difficulty in understanding complex commands.  His judgment 
and insight have not been described as being deficient either 
in the medical treatment records or the VA psychiatric 
examination. 

The veteran asserts that he has had to miss work because of 
his mental disability.  Occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks are contemplated within the criteria for a 
30 percent evaluation.  There is no evidence that the veteran 
is not able to work, or that he is no longer working because 
of his disability.  Additionally, none of the examiners have 
suggested that the veteran is unable to work.  The VA 
outpatient records indicate that the veteran's job can 
aggravate his illness.  However, these same records reflect 
that through his treatment, he has been able to relieve his 
frustration, tension, and depression through methods he has 
learned through therapy.  

In applying the evidence of record to the rating criteria, 
the Board finds that the veteran's current level of 
disability is adequately compensated at the 30 percent level.  
The veteran does not exhibit the manifestations necessary to 
satisfy the criteria for an increased evaluation.  The Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The 
preponderance of the evidence is against a higher rating than 
30 percent, at any time since the grant of service 
connection.  Thus, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for 
major depression, and the veteran's request is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to an evaluation of service-connected major 
depressive disorder with psychotic features in excess of 30 
percent, on appeal from the initial grant of service 
connection, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

